           Case 2:18-cv-00871-JTA Document 21 Filed 02/24/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

RITA RAWLS CARNLEY STANLEY,                     )
                                                )
      Plaintiff,                                )
                                                )
      v.                                        )      Civil Action No.
                                                )      2:18-cv-871-JTA
ANDREW SAUL,                                    )      (WO)
Commissioner of Social Security,                )
                                                )
      Defendant.                                )

                                   FINAL JUDGMENT

      In accordance with the Memorandum Opinion and Order entered herewith, it is

      ORDERED, ADJUDGED and DECREED that the decision of the Commissioner is

AFFIRMED and that this case is DISMISSED with prejudice. It is further

      ORDERED that costs be and are hereby taxed against the plaintiff for which

execution may issue.

      The Clerk of the Court is directed to enter this document on the civil docket as a

final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      DONE this 24th day of February, 2021.



                                   /s/ Jerusha T. Adams
                                   JERUSHA T. ADAMS
                                   UNITED STATES MAGISTRATE JUDGE
